DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on May 21, 2021, in which claims 1-7, 9-14, 16, and 18-22 are presented for further examination.
Response to Arguments
Applicant’s arguments filed on May 21, 2021, with respect to claims 1-7, 9-14, 16, and 18-22 have been fully considered and are persuasive. The 35 USC 101 and double patenting rejection set forth in the last office action have been withdrawn.

Double Patenting
The double patenting rejection set forth the most recent office action with respect to claims 1-7, 9-14, 16, and 18-22 has been withdrawn in light of the terminal disclaimer filed on May 21, 2021.

Claim Rejections - 35 USC § 101
Upon further reviewed Applicant’s arguments in light of the original disclosure, it is conceivable that the claimed “receive selected join statement recommendation from the provided generated set of one or more join statement recommendations; generate  a set of one or more join statement recommendation based on the selected join statement recommendation to provide a generated join statement; and provide a generated set of one or more join statement 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Housley (Reg. No. 75,242) on June 9, 2021.
The application has been amended as follows: 
1. (Currently Amended) A system comprising: 
one or more memories; 
one or more processing units coupled to the one or more memories; and 
one or more computer readable storage media storing instructions that, when loaded into the one or more memories, cause the one or more processing units to perform operations comprising: 
receiving a request to generate a join statement, wherein the request comprises a database object identifier to be part of the join statement;
identifying one or more views in a database, wherein the views comprise the database object identifier; 

calculating respective scores for the respective one or more edges; 
filtering the one or more edges based on respective scores of the one or more edges according to one or more filtering rules to provide one or more filtered edges; 
providing the one or more filtered edges as a portion of one or more proposed join options; 
receiving a selected edge, wherein the selected edge was selected from the one or more filtered edges; 
generating the join statement based on the selected edge to provide a generated join statement; and 
providing the generated join statement in response to the join statement request.

6. (Currently Amended) One or more non-transitory computer-readable storage media comprising: 
computer-executable instructions that, when executed by a computing system comprising a memory and a hardware processor, cause the computing system to receive a  to generate a join statement, the statement request comprising a table identifier for a table in a database; 
computer-executable instructions that, when executed by the computing system, cause the computing system to identify one or more current views in the database, wherein the one or more current views comprise the table identifier; 

computer-executable instructions that, when executed by the computing system, cause the computing system to calculate respective scores for the respective edges of the plurality of edges; 
computer-executable instructions that, when executed by the computing system, cause the computing system to filter the plurality of edges based at least in part on respective scores of the plurality of edges to provide a filtered plurality of edges; 
computer-executable instructions that, when executed by the computing system, cause the computing system to generate a set of join statement recommendations based at least in part on the filtered plurality of edges to provide a generated set of one or more join statement recommendations, wherein at least a portion of join statement recommendations of the set of one or more join statement recommendations use an accumulation of view development knowledge from existing, already developed views in the database; 
computer-executable instructions that, when executed by the computing system, cause the computing system to provide the generated set of one or more join statement recommendations in response to the recommended join request as a provided generated set of one or more join statement recommendations; 
computer-executable instructions that, when executed by the computing system, cause the computing system to receive a selected join statement recommendation from the provided generated set of one or more join statement recommendations; 
the join statement based on the selected join statement recommendation to provide a generated join statement; and 
computer-executable instructions that, when executed by the computing system, cause the computing system to provide the generated join statement in response to the join statement request.

13. (Currently Amended) A method comprising: 
receiving a request to generate a join statement for a database object of a database; 
identifying one or more existing views applicable to the request to provide a one or more identified views, wherein views of the one or more identified views respectively comprise an identifier of the database object; 
identifying one or more paths in the respective one or more identified views to provide one or more identified paths, wherein the one or more identified paths respectively comprise the database object and use an accumulation of view development knowledge from the one or more existing views, where the one or more existing views were already developed in the database; 
calculating one or more scores respectively for the one or more identified paths;
filtering the one or more identified paths based at least in part on respective calculated scores of the one or more identified paths; 
providing at least one of the one or more identified paths as one or more proposed join options; 
receiving a selected path from the one or more proposed join options;

providing the generated join statement in response to the join statement request.

Allowable Subject Matter
Claims 1-7, 9-14, 16, and 18-22 are allowed in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in receiving a request to generate a recommended join statement, where the request includes a database object identifier to be a portion of the join statement, generate a set of more join statement recommendations in based on a selected edge and provide the generated set of one or more join statement recommendations in response to the recommended join statement request, so as to allow access by the join builder without allowing access to sensitive or confidential tenant information or data.
None of the cited references, singular and any order combination discloses the claimed features for mining existing views to generate the join statements based on the selected edge to provide a generated join statement provided by the edges filtered and the scored edges. These claimed features render claims 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 11, 2021